Citation Nr: 0305909	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-24 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right upper arm, currently evaluated as 
80 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
donor site scar on the right thigh.

3.  Entitlement to total rating based on unemployability due 
to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946 and from January 1951 to December 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


FINDINGS OF FACT

1.  The veteran's residuals of a gunshot wound to the right 
upper arm are manifested by pain and severe limitation of 
motion, without impairment of function of the veteran's right 
elbow, hand or fingers.

2.  The veteran's donor site scar on the right thigh is a 
well-healed, non-keloid surgical scar, covers an area of less 
than 144 square inches, and it is productive of no loss of 
function of a body part.

3.  The old and revised Schedular criteria for rating scars 
are equally favorable to the veteran.

4.  The veteran has two service-connected disabilities, which 
result in a combined rating of 80 percent.

5.  Competent evidence of record establishes that the 
service-connected disabilities, when considering the 
veteran's educational background and occupational experience, 
prevent the veteran from engaging in substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  A rating in excess of 80 percent rating for residuals of 
a gunshot wound to the right upper arm is not warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 4.73, 
Codes 5201, 5202, 5303 (2002)

2.  The criteria for a compensable rating for a donor site 
scar on the right thigh have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Codes 7803, 7804, 
7805 (in effect prior to July 31, 2002); 67 Fed. Reg. 49,596 
(July 31, 2002) (to be codified as amended at 38 C.F.R. § 
4.118, Codes 7802, 7803, 7804, 7805).

3.  The criteria for a total disability rating based on 
individual unemployability by reason of service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the reasons and bases for the 
decisions, the relevant law and regulations, and of the types 
of evidence that could be submitted by him in support of his 
claim, and that which the VA would develop.  He was notified 
by the rating decision, by the statements of the case (SOC), 
by the supplemental statement of the case and by an October 
2002 letter.  In October 2002, the Board sent the veteran a 
letter notifying him of the evidence needed to substantiate 
his claims, of the VA duty to assist, and of what actions the 
VA would take to assist the veteran.  This letter also 
informed the veteran that he had 60 days to submit any 
additional evidence he might wish to submit.  The veteran did 
not submit any further evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claim, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.

Following receipt of his claim the veteran was provided a VA 
examination.  The veteran has submitted both VA and private 
medical records.  There is no indication that there exists 
any evidence which has a bearing on this case which has not 
been obtained.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
in-service clinical histories and findings pertaining the 
veteran's service-connected residuals of a gunshot wound to 
the right upper arm and to his donor site scar on the right 
thigh, except as reported below. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service medical records reveal that the veteran 
received a severe gunshot wound to the right shoulder in 
August 1951.  The wound resulted in the loss of a portion of 
the deltoid muscle, but no artery or nerve involvement.  X-
rays revealed no fracture and no retained foreign bodies, but 
did reveal soft tissue destruction posteriorly and laterally 
to the shoulder joint.  In September 1951 a piece of skin was 
removed from the veteran's right thigh and grafted to his 
right shoulder.

By rating action in July 1954, the veteran was granted 
service connection and a 40 percent rating for residuals of a 
gunshot wound of the right shoulder, as well as service 
connection and a noncompensable rating for a donor site scar 
on the right thigh.  These ratings were effective from 
December 1953.  The 40 percent rating for residuals of a 
gunshot wound to the right shoulder was increased to 50 
percent by rating action in November 1995.  The 50 percent 
rating was effective from May 1994.  By rating action in 
August 1999, the veteran was assigned an 80 percent rating 
for his residuals of a gunshot wound of the right shoulder, 
effective from April 1999.  The veteran's claim for an 
increased rating for his service-connected disabilities, and 
his claim for a total rating based on individual 
unemployability, was received by the RO in April 2000.

The VA outpatient treatment records submitted by the veteran 
reveal that the veteran complained of right shoulder pain and 
was issued hot packs in February 2000.  In April 2000 the 
veteran was seen for right shoulder pain.  The veteran 
reported that his right shoulder pain was 2 out of 10.  It 
had been 6 out of 10 previously, but it was still bothering 
him.  The examiner noted that the veteran took three Vicodins 
a day.  The diagnoses included right shoulder fracture, 
secondary to trauma.  

On VA general medical examination in June 2000, the veteran 
reported that he completed six years of formal education and 
that he did not have a GED.  After his military service the 
veteran worked as a housekeeper for 25 years.  In 1986 he 
retired from the housekeeping job.  The veteran's medical 
problems were noted to include shortness of breath due to 
emphysema, diabetes, and arthritis.  The examiner noted that 
due to the veteran's age, limited education, and minimal 
employment skills, he was considered to be unemployable.  The 
veteran reported that he was shot in the right arm while in 
combat.  He indicated that he lost some skin and muscle from 
the right arm.  He had had a skin graft and the skin was 
taken from the right thigh.  The veteran reported that his 
right shoulder had gotten stiff and that he had been unable 
to raise his right arm in the past six years.

Physical examination revealed that the veteran was right 
handed.  The veteran had a gunshot wound scar across the 
posterior aspect of the right arm to the upper part of the 
right anterior axillary fold.  It measured 22 centimeters by 
1.5 centimeters.  The scar was nontender, non-adherent, non-
keloid, and slightly depressed.  The right arm gunshot wound 
scar was slightly darker than the normal skin.  There was 
also a scar on the anterior aspect of the right thigh from a 
skin graft.  The right thigh donor site scar measured 21 
centimeters by 9 centimeters.  The right thigh donor site 
scar was lighter in color than the normal skin.  The right 
thigh scar was non-adherent, and without keloid formation.  
There was loss of muscle mass on the posterior right deltoid 
area of the right shoulder.  The veteran had 75 degrees of 
right shoulder abduction.  He had 100 degrees of right arm 
raising.

The veteran was also afforded a VA orthopedic examination in 
June 2000.  The veteran reported increasing pain in the right 
shoulder, requiring pain pills daily.  The veteran stated 
that he drove his own car.  The veteran walked down the hall 
pulling his oxygen tank.  The veteran reported that he had 
significant obstructive pulmonary disease.  The veteran noted 
that he had last been treated in April for his right shoulder 
pain and that he took three Vicodin a day as per 
instructions.  The veteran refused any further orthopedic or 
surgical treatment for the right shoulder.  

Examination revealed that the veteran had a severe wound with 
scarring through the right deltoid muscle, with marked 
atrophy on the right supra and infraspinatus muscles of the 
scapula.  Any motion about the right shoulder caused the 
veteran to complain of significant pain.  It was difficult to 
get any accurate measurement of any motion in the right 
shoulder due to his response to pain.  When distracted the 
veteran could flex and hold the right elbow to 90 degrees.  
The veteran complained of weakness with attempts to grasp.  
However, there was full motion of the right elbow, wrist and 
fingers.  There was severe lack of endurance of the right 
shoulder.  The right elbow, wrist and hand had no lack of 
endurance.  Coordination of the right elbow, wrist and hand 
joints were all intact.  The final diagnosis was status post 
severe gunshot wound of the right upper arm, with marked 
traumatic arthritis of the right shoulder joint.  The 
examiner noted that the veteran had some significant 
complaints of pain on any motion of the right shoulder.  He 
further noted that the right elbow, forearm and hand showed 
no evidence of any significant abnormality.  The examiner 
indicated that from an orthopedic standpoint, there was no 
basic change in the veteran's condition since he had last 
been examined a year previously.  The examiner further stated 
that, from an orthopedic standpoint, the veteran could 
perform a job sitting at a bench with partial use of the 
right hand and full use of the left upper extremity.  The 
examiner also stated that the veteran's primary medical 
problem was his pulmonary disease which markedly restricted 
any walking or stairs.  

The veteran was examined by G.M.H., M.D., in October 2000.  
The veteran had markedly limited abduction, forward flexion 
and rotation of the right shoulder of less than 30 degrees in 
any plane.  Passively the veteran's right shoulder could be 
brought up about 60 degrees but was grossly uncomfortable.  
The impression was end-stage post-traumatic arthrosis of the 
right shoulder, and probable rotator cuff failure, status 
post-traumatic gunshot wound to the shoulder.

The veteran submitted a November 2000 examination report from 
M.J.Q., M.D.  Dr. Q noted that the veteran seemed to have 
decreased sensation all over the right upper extremity of 
doubtful validity.  The veteran complained of 
hypersensitivity or pain as the examiner used a pinwheel just 
distal to the old skin scar.  As far as the examiner could 
tell, the cutaneous distribution of the veteran's axillary 
nerve seemed to be intact just proximal to that, and none of 
the wound was near the axilla, and probably did not involve 
the veteran's brachial plexus at all.  The veteran had a 
small right trapezius muscle as compared to the left.  He had 
very severe right infraspinatus muscle atrophy with a deep 
depression in the infraspinatus fossa.  The veteran's active 
motion was extremely limited.  His active forward flexion was 
only about 50 degrees on the right; active abduction was from 
35 to 40 degrees.  Passive motion was extremely limited.  
Internal rotation was only about 20 degrees and external 
rotation was 45 degrees, with some apparent pain or 
discomfort.  X-rays revealed virtual complete obliteration of 
the subacromial space.  The examiner noted that the veteran 
had a huge rotator cuff tear in association with advanced 
degenerative arthritis of the right shoulder joint.  The 
veteran also had acromioclavicular arthrosis.  He noted that 
if the veteran had a shoulder replacement operation, he would 
not have better motion.  Dr. Q. stated that he would be 
inclined to do a hemiarthoplasty, not putting in a glenoid 
component due to the added risks and complications of the 
veteran's case.  Dr. Q. noted that the veteran would still 
have some pain in that shoulder even if he had surgery.  Dr. 
Q. stated that the veteran could not do any manual labor 
tasks that involved lifting or carrying.  Dr. Q. also did not 
recommend that he do any driving type job, for example 
driving a truck.  

The veteran was examined by E.J.L., M.D., in December 2000.  
Dr. L. stated that the veteran had a complex wound of the 
lateral aspect of the right proximal humerus, that extended 
from the anterior humerus across the posterior axillary fold.  
There was marked atrophy of the deltoid, the supra and the 
infraspinatus muscles.  Any shoulder motion was painful.  The 
veteran could actively forward flex about 20 degrees and 
abduct 20 degrees. Rotation was minimal.  The veteran was 
quite reluctant to move his arm.  He had decreased sensation 
to touch in the axillary nerve region.  He had normal 
sensation from the mid-portion of the arm distally.  He had 
motor strength of 5+/5 at the elbow and distally.  The 
extremes of elbow motion caused shoulder pain.  The veteran 
could abduct his arm away from his body and there seemed to 
be a contracture in the deltoid.  Dr. L. stated that the 
veteran had marked degenerative joint disease of the right 
shoulder, with a deficient rotator cuff and likely deficient 
deltoid muscle.  Dr. L. discussed the treatment options with 
the veteran, which included treating the symptoms, a shoulder 
fusion, or a shoulder replacement.

The veteran's right shoulder was examined by a VA physician 
in October 2001.  Based on a February 2001 VA MRI report, and 
upon examination of the veteran, the examiner noted that the 
veteran had a complete tear of both the entire supraspinatus 
and infraspinatus tendons, with retraction and severe muscle 
atrophy.  Also noted was obliteration of the acromiohumeral 
interval with high-riding humeral head, severe glenohumeral 
joint degenerative joint disease, acromioclavicular 
degenerative joint disease, possible partial split of the 
biceps tendon, and fluid in the glenohumeral joint and 
subacromial subdeltoid bursa.

1.  Right Shoulder Disability

In this instance, the veteran has been awarded an 80 percent 
evaluation for residuals of a gunshot wound to the right 
upper arm under Diagnostic Code 5202.  Under Diagnostic Code 
5202, an 80 percent evaluation, which requires loss of the 
humerus head (flail shoulder), is the maximum schedular 
evaluation available.  The Diagnostic Code for rating 
limitation of motion of the arm affords a maximum evaluation 
of 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.    
The Diagnostic Code criteria for rating injury of Muscle 
Group III affords a maximum evaluation of 40 percent.  See 38 
C.F.R. § 4.73, Diagnostic Code 5303.  Thus, the veteran's 
current 80 percent evaluation exceeds the maximum evaluation 
for limitation of motion of the arm, due to a joint deformity 
and due to a muscle deformity.  Accordingly, an evaluation in 
excess of 80 percent based on application of the provisions 
of all applicable diagnostic codes is not available in this 
case.

The current 80 percent evaluation contemplates functional 
loss due to pain under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  
Specifically, it has been held that consideration of 
functional loss due to pain is not required when the current 
evaluation assigned is the maximum disability evaluation 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

Finally, the pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (2002), have been considered but 
there is no basis for referral in this regard.  The Board 
notes that the veteran's right shoulder disability has 
resulted in pain and loss of range of motion, and that the 
veteran already has a rating in excess of the maximum 
available for severe loss of range of motion.  The Board 
finds that there is no evidence of frequent hospitalization 
or marked interference with employment due to the veteran's 
right shoulder disability that is exceptional so as to 
preclude the use of the Schedular rating criteria.  
Therefore, referral for an increased evaluation on an 
extraschedular basis is not warranted.

2.  Right Thigh Donor Site Scar

The rating codes with respect to skin disabilities were 
changed during the course of the veteran's appeal, effective 
from August 30, 2002.  When a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Board 
provided the veteran notice of the new skin regulations in an 
October 2002 letter, which invited the veteran to submit 
additional evidence and argument on this issue.  The veteran 
did not submit any additional evidence or argument.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the veteran's claim for 
a compensable rating for a right thigh donor site scar.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under the rating codes in effect prior to August 30, 2002, 
scars that are superficial, poorly nourished, or with 
repeated ulceration are evaluated as 10 percent disabling.  
38 C.F.R. § 4.118, Code 7803.  Scars that are superficial, 
tender, and painful on objective demonstration also merit a 
10 percent evaluation.  38 C.F.R. § 4.118, Code 7804.  
Finally, scars may also be evaluated based on the limitation 
of function of the part affected.  38 C.F.R. § 4.118, Code 
7805.

Under the rating codes that became effective on August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an 
area or areas exceeding 144 square inches (929 sq. cm.) are 
evaluated as 10 percent disabling.  Note (1) states that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  67 Fed. Reg. 49,596 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118, Code 7802).

The other new rating codes which must be considered include 
that for superficial, unstable scars, which warrants a 10 
percent evaluation.  Note (1) for this rating code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  67 Fed. Reg. 49,596 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118, Code 7803).

The new rating code further states that scars which are 
superficial and painful on examination merit a 10 percent 
evaluation.  Note (1) states that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
says that for this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe, even 
though amputation of the part would not warrant a compensable 
evaluation.  67 Fed. Reg. 49,596 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118, Code 7804).

The new rating code for other scars is unchanged from the old 
rating code, and states that the disability is to be rated on 
limitation of function of the affected part.  67 Fed. Reg. 
49,596 (July 31, 2002) (to be codified as amended at 38 
C.F.R. § 4.118, Code 7805).

The Board finds that the old and revised schedular criteria 
for rating scars are equally favorable to the veteran.  The 
medical evidence of record reveals that the veteran's right 
thigh donor site scar is no more than superficial, as there 
has been no demonstration of underlying soft tissue damage, 
and is non adherent and non keloid.  There is no competent 
medical evidence of objective signs of adherence, pain, 
tenderness, limitation of function of an affected body part, 
or ulceration of the right thigh donor site scar.  While the 
right thigh donor site scar has been demonstrated to be 189 
square centimeters (cm) (21 cm x 9 cm), it does not warrant a 
higher rating under the revised criteria for rating scars by 
area, as the revised criteria, to be codified at Diagnostic 
Code 7801, contemplates deep scars or scars that cause 
limited motion.  67 Fed. Reg. 49,596 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118, Code 7801)  

There also is no competent medical evidence that the 
veteran's right arm gunshot wound scar is symptomatic or 
results in functional limitation, except for a complaint of 
hypersensitivity or pain just distal to the scar.  While the 
noted hypersensitivity or pain was described as "just 
distal" to the scar, with resolution of doubt in the 
veteran's favor, the Board finds that this represents the 
scar area.  However, such manifestation is not contemplated 
under the old or revised criteria of Diagnostic Code 7804 so 
as to warrant a separate 10 percent rating, as the right arm 
scar, is deep and not superficial.  The right arm scar is 
also not shown to warrant a compensable rating based on size 
under the revised criteria as it is 33 square centimeters (22 
cm x 1.5 cm), less than the 39 square centimeters 
contemplated under the revised criteria to be codified at 
Diagnostic Code 7801, for a minimum compensable rating.  67 
Fed. Reg. 49,596 (July 31, 2002) (to be codified as amended 
at 38 C.F.R. § 4.118, Code 7801).  

Accordingly, the preponderance of the evidence is against a 
compensable rating for the veteran's right thigh donor site 
scar, and for the right arm gunshot wound scar, under either 
the former or current criteria for rating scars.

3.  Total Rating Due to Unemployability

The veteran maintains that he is unemployable solely due to 
his service-connected residuals of a gunshot wound to the 
right upper arm.  He maintains that his restricted right arm 
mobility, whether sitting or standing, plus the constant pain 
of his right arm, seriously reduces his ability to do any 
type of work.  

The veteran may be awarded a total disability rating based 
upon individual unemployability upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16. Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, occupational background, and other related 
factors, an extra-schedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b).

Since one of the veteran's service-connected disabilities is 
rated at 80 percent, with a combined rating for both service-
connected disabilities of 80 percent, the veteran does meet 
the percentage requirements for a total rating due to 
individual unemployability.  The question to be answered is 
whether he is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his service-connected disabilities.

The Board notes that the June 2000 VA examiner specifically 
stated that the veteran was orthopedically employable.  The 
examiner stated that the veteran walked easily and that he 
could perform a job sitting at a bench with partial use of 
the right hand and full use of the left upper extremity.  
However, this VA examiner did not mention that the veteran is 
right handed, or the veteran's limited education and 
employment history as a laborer.  The June 2000 VA general 
medical examiner specifically stated that the veteran was 
unemployable due to his age, limited education, and limited 
employment skills.  He further stated that the veteran could 
not do any manual labor tasks that involved lifting and 
carrying, and should not do any job which required driving.  
Taking into consideration that the veteran only completed six 
years of schooling, that he has not been shown to have any 
specific occupational training, and that the veteran's only 
employment experience is in housekeeping, the Board finds 
that the veteran's service-connected disabilities essentially 
render him unemployable.  Taking into consideration that the 
record shows that the veteran has continuous and significant 
pain in his right upper extremity, the Board is of the 
opinion that the veteran would not be able to function in a 
sedentary occupation, even if he were able to find one, 
considering his lack of education and training.  The Board 
believes that the evidence is at least in equipoise as to 
whether the veteran's service-connected disabilities preclude 
him from substantially gainful employment.  Accordingly, the 
Board finds that the veteran meets the criteria for a total 
rating based on individual unemployability due to service-
connected disability.


ORDER

Entitlement to an increased rating for residuals of a gunshot 
wound to the right upper arm is denied.

Entitlement to a compensable rating for a donor site scar on 
the right thigh is denied.

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability is 
granted subject to the law and regulations governing the 
payment of monetary benefits.
.

	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

